Title: From Benjamin Walker to Jonathan Smith, 17 January 1783
From: Walker, Benjamin
To: Smith, Jonathan


                        
                            Sir
                            Head Quarters Jany 17. 1783
                        
                        I am commanded by His Excellency to inform you that he has examined into the case of Joseph & William
                            Hackney, the two soldiers charged with enlisting first with the Recruiting Officer of Massachusets & afterwards
                            with an Officer of the Second or New York Regiment of Artillery, and finds that the first Enlistment gives to Claim to the
                            Classes who inlisted them as the Men had not been Resident in the state Six Weeks the time prescribed by law—and as they
                            are undoubtedly Inhabitants of New York—that State alone can claim them as part of their Quota—the General has therefore
                            orderd that they Remain in the York Reg. of Artillery. I am Sir Your very hum. Servt
                        
                            Ben. Walker
                            aid De Camp
                        
                    